Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 1 of 7



                              United States District Court
                                        for the
                              Southern District of Florida

      Kay Noble, Plaintiff,               )
                                          )
      v.                                  )
                                          ) Civil Action No. 18-22629-Civ-Scola
      Royal Caribbean Cruises Ltd., and   )
      others, Defendants.                 )


                          Opinion Order on Motion to Dismiss
         This action arises from injuries sustained by the Plaintiff Kay Noble
  (“Noble”) while she was a passenger onboard the Grandeur of the Seas, a cruise
  vessel operated by Defendant Royal Caribbean Cruises Ltd. (“RCCL”). Noble
  signed up for a shore excursion during a stop in Bar Harbor, Maine. While
  boarding the bus to transport her to the site of the excursion, Noble tripped and
  fell over a stack of orange cones, resulting in a broken elbow. Noble claims that
  RCCL, Intercruises Shoreside and Port Services, Inc. (“ICS,” the excursion
  operator), and an unknown corporation (XYZ Corp.) are to blame for her injuries.
         RCCL now moves to dismiss all claims brought against it, (the “Motion,”
  ECF No. 11). Having reviewed the parties’ submissions and the applicable law,
  the Court grants in part and denies in part the Motion (ECF No. 11) as follows.
  1.       Background1
         Noble was a passenger aboard the Grandeur of the Seas, a cruise vessel
  operated by RCCL. (ECF No. 9 at ¶ 35.) RCCL offered shore excursions for
  purchase at different ports of call during the cruise. (Id. at ¶ 36.) Noble
  purchased the “Best of Acadia National Park and Cadillac Mountain” excursion
  based out of Bar Harbor, Maine. (Id. at ¶ 41.) Although ICS was the “owner and
  operator” of this shore excursion, (id. at ¶ 45), “[b]ased upon the advertising and
  the fact that she was purchasing it through” RCCL, Noble “believed that the
  excursion was operated” by RCCL. (Id. at ¶ 38.) Noble claims she would not have
  participated in the excursion had she known it was not operated by RCCL. (Id.
  at ¶ 40.)



  1      The Court accepts as true the facts pled in the Amended
  Complaint. See Beck v. Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In
  evaluating the sufficiency of a complaint, a court must accept the well pleaded
  facts as true and resolve them in the light most favorable to the plaintiff.”).
Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 2 of 7



         On September 11, 2017, the Grandeur of the Seas arrived at Bar Harbor,
  Maine. (Id. at ¶ 41.) Noble departed the ship to board a bus to take her to the
  excursion. (Id. at ¶ 43.) On her way, “she tripped over orange cones stacked
  alongside the bus,” fell forward and “shattered her elbow.” (Id.)
         Noble claims that her injuries are due to the fault of the defendants. So,
  on June 29, 2018, Noble filed suit against RCCL, ICS and XYZ, Corp. (ECF No.
  1.) Noble once amended her complaint, and now asserts seven causes of action
  for: (1) negligence against RCCL (Count I); (2) negligent selection and retention
  of tour operator against RCCL (Count II); (3) negligence against ICS (Count III);
  negligence against XYZ Corp. (Count IV); apparent agency or agency by estoppel
  against RCCL (Count V); joint venture between RCCL and ICS (Count VI); and
  joint venture between RCCL and XYZ Corp (Count VII). (ECF No. 9.)
         ICS answered the claims asserted against it. (ECF No. 17.) XYZ Corp. has
  not been identified or served. And RCCL moved to dismiss all counts asserted
  against it. (the “Motion,” ECF No. 11.)
         Specifically, RCCL raises the following arguments in the Motion: (1)
  Counts I, V and VI should be dismissed because any agency or “joint venture”
  relationship that could form the basis for those claims was disclaimed through
  Noble’s cruise ticket and RCCL’s contract with ICS, (ECF No. 11 at pp. 4-9); and
  (2) Count II fails to plead sufficient facts to state a claim for negligent hiring and
  retention, (id. at pp. 7-8).
  2.    Legal Standard
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
  516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain “a short and
  plain statement of the claim showing that the pleader is entitled to relief.” Fed.
  R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does not require
  detailed factual allegations, but it demands more than an unadorned, the-
  defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,
  678 (2009) (quotation omitted). A plaintiff must articulate “enough facts to state
  a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
  544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is liable
  for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is
  not akin to a ‘probability requirement,’ but it asks for more than a sheer
  possibility that a defendant has acted unlawfully.” Id. “Threadbare recitals of the
  elements of a cause of action, supported by mere conclusory statements, do not
Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 3 of 7



  suffice.” Id. Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous
  departure from the hyper-technical, code-pleading regime of a prior era, but it
  does not unlock the doors of discovery for a plaintiff armed with nothing more
  than conclusions.” Iqbal, 556 U.S. at 679.
         Yet, where the allegations “possess enough heft” to suggest a plausible
  entitlement to relief, the case may proceed. See Twombly, 550 U.S. at 557. “[T]he
  standard ‘simply calls for enough fact to raise a reasonable expectation that
  discovery will reveal evidence’ of the required element.” Rivell v. Private Health
  Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008). “And, of course, a well-
  pleaded complaint may proceed even if it strikes a savvy judge that actual proof
  of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”
  Twombly, 550 U.S. at 556.
  3.    Analysis
         The Court first considers its jurisdiction and the applicable body of law.
  Federal subject matter jurisdiction exists in this case under 28 U.S.C. § 1333,
  as the claims arise from injuries sustained at a port-of-call during the course of
  a cruise shore excursion. (ECF No. 9 at ¶ 43); Caldwell v. Carnival Corp., 944 F.
  Supp. 2d 1219, 1222 (S.D. Fla. 2013) (Cooke, J.). The diversity statute, 28 U.S.C.
  § 1332, also supplies federal jurisdiction, as the parties are completely diverse
  and the amount in controversy exceeds $75,000.00. (ECF No. 9 at ¶¶ 2, 4, 5, 10,
  43.) The Defendant’s jury demand is therefore proper, Caron v. NCL (Bahamas),
  Ltd., 910 F.3d 1359, 1366 (11th Cir. 2018), and the Court will apply federal
  maritime law to its review of the Motion, Everett v. Carnival Cruise Lines, 912
  F.2d 1355, 1358 (11th Cir. 1990) (“Even when the parties allege diversity of
  citizenship as the basis of the federal court’s jurisdiction (as they did in this
  case), if the injury occurred on navigable waters, federal maritime law governs
  the substantive issues in the case.”).
        A.    “Negligence”
        In the Motion, RCCL characterizes Count I as a claim that RCCL
  negligently operated the shore excursion and argues for dismissal of the claim
  because ICS, not RCCL, was the excursion operator and no agency relationship
  existed between those parties. But, as Noble points out, a cursory review of the
  Amended Complaint reveals that Count I is a claim for negligent failure to warn
  against RCCL under a direct theory of liability. (See ECF No. 9 at ¶¶ 52, 57.)
  Thus, RCCL’s agency-based arguments for dismissal of this claim are immaterial
  and therefore denied.
Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 4 of 7




        B.    Negligent Selection and Retention of Tour Operator
         RCCL moves to dismiss Count II for “negligent selection and retention of
  tour operator,” arguing that Noble fails to allege facts plausibly stating a claim
  for relief. The Court agrees.
         “Under Florida law, ‘an employer is subject to liability for physical harm to
  third persons caused by its failure to exercise reasonable care to employ a
  competent and careful contractor (a) to do work which will involve a risk of
  physical harm unless it is skillfully and carefully done, or (b) to perform any duty
  which the employer owes to third persons.’”2 Wolf v. Celebrity Cruises, Inc., 683
  F. App’x 786, 796 (11th Cir. 2017) (alteration omitted; quoting Davies v. Comm.
  Metals Co., 46 So. 3d 71, 73 (Fla. 5th DCA 2010)). To establish this claim, a
  plaintiff must show that “(1) the contractor was incompetent or unfit to perform
  the work; (2) the employer knew or reasonably should have known of the
  particular incompetence or unfitness; and (3) the incompetence or unfitness was
  a proximate cause of the plaintiff’s injury.” Id. (quoting Davies, 46 So. 3d at 74).
  Noble fails to allege facts to support any of these prongs.
         First, the Amended Complaint is devoid of factual allegations that ICS was
  “incompetent or unfit” to lead the tour excursion at issue. Noble’s general,
  boilerplate allegations to this end are untethered from any facts and thus
  insufficient under Rule 8.3 Iqbal, 556 U.S. at 678 (“[T]he pleading standard Rule
  8 announces does not require ‘detailed factually allegations,’ but it demands
  more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”);
  Gayou v. Celebrity Cruises, Inc., No. 11023359, 2012 WL 2049431, *5 (S.D. Fla.
  June 5, 2012) (Scola, J.). Equally deficient is Noble’s fact-free recitation of the

  2     In Wolf, the Eleventh Circuit applied this test to claims against a cruise
  line based on its hiring and retention of a shore excursion operator.

  3     For example:
        The tour operator(s) retained by RCCL were incompetent because
        they failed to conduct reasonably safe excursions for RCCL’s fare
        paying passengers, failed to have the requisite facilities, resources
        and staff/personnel to safely conduct excursions, failed to provide
        passenger safe routes of ingress/egress to and from the RCCL
        vessel, and these failures had persisted for a sufficient amount of
        time that a reasonable inquiry or inspection would have allowed
        RCCL to identify their shortcomings.
  See ECF No. 9 at ¶ 60.
Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 5 of 7



  various ways RCCL knew or should have known of ICS’ purported, but
  unidentified, incompetence.4 Flaherty v. Royal Caribbean Cruises, Ltd., 172 F.
  Supp. 3d 1348, 1351-52 (S.D. Fla. 2016) (Lenard, J.) (to satisfy the second prong
  of a claim for negligent selection or hiring, plaintiff must “allege facts ‘showing
  that the employer was put on notice of the harmful propensities of” an
  agent/employee/contractor) (alterations omitted; quoting Stires v. Carnival
  Corp., 243 F. Supp. 2d 1313, 1318 (M.D. Fla. 2002)). Likewise, Noble has not
  factually alleged that any purported “incompetence or unfitness” of ICS
  proximately caused her to trip and fall over a “stack[]” of “orange cones.” (ECF
  No. 9 at ¶ 43; id. at ¶ 64 (“[a]s a direct and proximate result of the breach of the
  duty alleged above, Plaintiff suffered bodily injury”)); see also Caron v. NCL
  (Bahamas), Ltd., No. 16-23065, 2017 WL 5135857, at *1 n.1 (S.D. Fla. Nov. 3,
  2017).
         Count II thus fails to state a claim for negligent selection or retention and
  is dismissed without prejudice.
        C.    Apparent Agency and Agency by Estoppel
         Through Count V, Noble seeks to impose liability on RCCL for the actions
  of ICS under an apparent agency or agency by estoppel theory. Specifically, Noble
  asserts that RCCL made various representations that ICS “had the authority to
  act” for RCCL, (ECF No. 9 at ¶ 86), and that Noble justifiably relied on these
  representations to her detriment, claiming she would not have participated in
  the excursion or “incurred any injuries” had she known the tour was not
  operated by RCCL, (id. at ¶ 89). RCCL argues that Count V fails to state a claim
  because Noble’s cruise ticket and RCCL’s contract with ICS expressly disclaim
  the existence of an agency relationship.


  4     For example:
        Defendant, RCCL, knew or reasonably should have known that the
        tour operator(s) was/were incompetent or unfit to conduct the
        subject shore excursion as: A. The use of poorly maintained
        passenger loading areas; B. The inadequate supervision of
        passengers such as Plaintiff traversing the passenger loading area;
        C. The excursion operator(s) employees, agents, or servants were not
        properly trained or experienced; D. There was no adequate warning
        given to passengers such as Plaintiff of the dangers of traversing the
        subject area; E. The shore excursion employees were inattentive as
        passengers boarded the bus; F. The shore excursion operator had
        prior incidents and/or reports of safety issues; and/or G.
        Defendant, RCCL, failed to monitor the passenger loading area.
  See ECF No. 9 at ¶ 62.
Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 6 of 7



          The “doctrine of apparent agency allows a plaintiff to sue a principal for
  the misconduct of an independent contractor who only reasonably appeared to
  be an agent of the principal.” Franza v. Royal Caribbean Cruises, Ltd., 772 F.2d
  1225, 1249 (11th Cir. 2014). This doctrine is “distinct” from “actual agency” in
  that “apparent agency does not turn on any notion of control” over the agent and
  instead is based in the equitable principle of estoppel. Id. at 1249-50. A plaintiff
  asserting a claim of apparent agency must satisfy “three essential elements: first,
  a representation by the principal to the plaintiff, which, second, causes the
  plaintiff reasonably to believe that the alleged agent is authorized to act for the
  principal’s benefit, and which, third, induces the plaintiff’s detrimental,
  justifiable reliance upon the appearance of agency.” Id. at 1252.
          The Court is not persuaded by RCCL’s argument that the language on
  Noble’s ticket and RCCL’s contract with ICS (both describing excursion operators
  as “independent contractors” and disclaiming liability) forecloses any apparent
  agency liability at the motion to dismiss stage. First, this argument appears to
  sound in “actual,” not “apparent,” agency. See Gayou, 2012 WL 2049431, at **9-
  10 (holding that excursion operator contract “shows as a matter of law that no
  agency relationship was intended or formed” and thus “the actual agency claim
  cannot stand.”). Nonetheless, the cruise ticket and contract are not sufficient to
  support dismissal of this count, as the language RCCL relies on presents factual
  issues that the Court declines to consider at the motion-to-dismiss stage of this
  litigation. See Franza, 772 F.2d at 1250 (“liability may be appropriate under
  apparent agency principles when a principal’s conduct could equitably prevent
  it from denying the existence of an agency relationship”); Gayou, 2012 WL
  2049431, at **8-9.
          RCCL’s request to dismiss Count V is therefore denied.
        D.     Joint Venture
        RCCL claims the cruise ticket and operator agreement also require
  dismissal of Counts VI and VII for “joint venture” between RCCL and ICS and
  “XYZ, Corp.,” respectively. Specifically, RCCL claims these documents
  “establish[] the fact that RCCL had no control over the means and methods by
  which ICS conducted the excursion and, in particular, the means and methods
  by which the Plaintiff would have been boarding the bus at the time she tripped
  and fell over the orange cones.” (ECF No. 11 at pp. 8-9.) Notably, RCCL cites no
  case law to support this argument.
        “In a contract creating a joint venture, there must be ‘(1) a community of
  interest in the performance of the common purpose[;] (2) joint control or right of
  control[;] (3) a joint proprietary interest in the subject matter[;] (4) a right to share
  in the profits[;] and (5) a duty to share in any losses which may be sustained.’”
Case 1:18-cv-22629-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 7 of 7



  Wolf v. Celebrity Cruises, Inc., 683 F. App’x 786, 798 (11th Cir. 2017). “In stating
  a claim for joint venture, a plaintiff need not explicitly plead that the parties
  intended to enter into a joint venture; the intent of the venturers may be inferred
  from the conduct alleged in the complaint.” Aronson v. Celebrity Cruises, Inc., 30
  F. Supp. 3d 1379, 1397 (S.D. Fla. 2014) (Williams, J.).
         Perhaps the language of the ticket and operator contractor are probative
  of the allocation of “control” or “right to control” between RCCL, ICS and others.
  But that question is inherently fact-intensive and RCCL fails to proffer legal
  authority to support dismissal of Counts VI and VII based solely on a written
  agreement.
         Thus, the requests to dismiss Counts VI and VII are denied. RCCL may
  renew its arguments, with supporting case citation, at summary judgment.
  4.    Conclusion
       In sum, the Court grants in part and denies in part the Motion, (ECF
  No. 11). Count II is dismissed without prejudice. RCCL shall respond to the
  amended complaint by April 5, 2019.
        Done and ordered, in chambers, at Miami, Florida on March 25, 2019.




                                               Robert N. Scola, Jr.
                                               United States District Judge
